DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification includes the claim numbers.  These should be deleted since claim numbers and claims limitations can change during prosecution.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the multiple non-embossed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawai (PGPub 20070128411).
Kawai teaches a cleaning sheet comprising a cleaning surface covering a bottom of a cleaning tool.  The cleaning sheet can be bent along a longitudinal edge (the tool is not positively claimed) (paragraph 0078).  The sheet comprises embossed sections (31, 32) that are compressed in a thickness direction and uncompressed non-embossed sections (41) that are arranged alternately along bent sections (dotted lines in figure 1) folding along the longitudinal edge sections.  
With regards to claim 8, the non-embossed sections are arranged at predetermine intervals along the bend sections. 
With regards to claim 9 and 13, the non-embossed sections have open sunken parts (perimeter of 41).
With regards to claim 10 and 14, the non-embossed sections are configured to extend in the diagonal direction with respect to the edge sections of the cleaning tool. 
With regards to claim 11 and 15-17, the non-embossed sections arranged along the bent section corresponds to one of the longitudinal edge sections and the non-embossed sections arranged along the end section corresponding to the other longitudinal edge section are arranged in different positions (figure 1).  
With regards to claim 12 and 18-21, the embossed section includes a first raised part projecting from the sheet surface and a second raised part further projecting from the top portion of the first raised part (figure 2 shows undulations on the raised portions and those undulations can be each considered a raised part).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723